Citation Nr: 1425413	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-31 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether the Veteran timely perfected an appeal of a January 2008 rating decision denying an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill (MGIB).

2. Entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied an extension of the delimiting date for receiving Chapter 30 educational assistance benefits, and also on appeal from an April 2010 administrative denial of this claim, which found that the Veteran had not perfected her appeal of the January 2008 rating decision and that new and material evidence was not received to reopen the claim.  

The Veteran testified at a hearing before the undersigned in April 2014.  A transcript is of record. 

The issue of entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran perfected an appeal of the January 2008 rating decision, which denied entitlement to an extension of Chapter 30 educational assistance benefits, and the issue of timeliness of the substantive appeal is waived under the circumstances of this case. 


CONCLUSION OF LAW

The issue of entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB is properly on appeal before the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A threshold issue in this case is whether the Veteran timely appealed the January 2008 rating decision denying entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB.  When the Veteran inquired into the status of her appeal in a February 2010 letter to the RO, the RO responded that the Veteran had not perfected the appeal with the timely submission of a substantive appeal (VA Form 9 or equivalent) and issued an administrative denial in April 2010, finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed this decision.  See 38 C.F.R. § 19.34 (2013) (providing, in pertinent part, that whether a timely substantive appeal has been filed is an appealable issue).  

The Board finds that the Veteran perfected her appeal of the January 2008 rating decision, and will waive the issue of timeliness of the substantive appeal for the reasons explained below.  She initiated an appeal of this decision with a timely notice of disagreement (NOD) submitted in April 2008.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).  A statement of the case (SOC) was then issued in October 2008 which continued the denial.  See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.29, 19.30 (2013).  The Veteran had until January 2009 to perfect the appeal.  See 38 C.F.R. § 20.302(b) (2013) (providing that a substantive appeal must be mailed within 60 days from the date of mailing of the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of notice of the decision being appealed, whichever is later).  

While a VA Form 9 dated within this time period is not of record, the claims file includes a letter submitted on the Veteran's behalf by her representative which was received at the Baltimore RO in November 2008 (according to the date stamp on the letter) stating that the Veteran had submitted a VA Form 9 "concerning her current appeal" in October 2008.  There is no other SOC from this time period of record, and thus the "current appeal" mentioned in the letter was clearly in reference to the educational assistance issue addressed in the October 2008 SOC.

It is not clear what happened to the Form 9 alluded to in the November 2008 letter, or whether it was in fact submitted.  The November 2008 letter itself does not meet the requirements of a substantive appeal as set forth in § 20.202 of the regulations, as it merely states that a Form 9 had been submitted.  Moreover, it was submitted to the wrong RO, as it was the Buffalo RO rather than the Baltimore RO which issued the decision being appealed.  See 38 C.F.R. § 20.300 (2013) (providing, in pertinent part, that a substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed).  Nevertheless, as the Baltimore RO was the office which normally had jurisdiction of the Veteran's claims, it is understandable that this letter was mistakenly submitted to that office rather than the Buffalo RO, which has jurisdiction of the education claim.  Significantly, the Veteran clearly believed her claim was still on appeal given the February 2010 letter inquiring into the "status" of her request for an extension of the delimiting date.  The Veteran since has submitted another VA Form 9 in November 2010, as well as an accompanying statement setting forth her contentions and her reasons for disagreeing with the findings in the October 2008 SOC. 

Under these circumstances, with some credible but highly equivocal evidence as to whether the Veteran timely perfected the appeal in accordance with VA regulation, the Board will waive the issue of timeliness of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that a timely filed substantive appeal is not a jurisdictional bar to Board review, and it is thus within the Board's discretion to waive the issue of timeliness or to decline exercising jurisdiction over the claim).  Accordingly, the denial of an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the MGIB is properly on appeal before the Board.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  


ORDER

The issue of entitlement to an extension of the delimiting date for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill is properly on appeal before the Board; the appeal is granted to this extent only.


REMAND

While the Board sincerely regrets the delay, further development is necessary to ensure an informed decision, and to afford the claim every due consideration. 

For the reasons discussed below, a VA examination and opinion are warranted to determine whether the Veteran's posttraumatic stress disorder (PTSD) and depression prevented her from initiating or completing a chosen program of education within her eligibility period.  See 38 U.S.C.A. § 3031(d)(1) (West 2002); 38 C.F.R. § 21.7051 (2013).  In this regard, VA's duty to assist with respect to VA education benefits cases does not necessarily include the provision of medical examinations or opinions.  See 38 C.F.R. § 21.1032 (2013).  Nevertheless, the fact that the regulation is silent as to this duty does not preclude VA from such development when necessary to aid in a decision.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that although not always required, VA's obligation to make "reasonable efforts" to assist a claimant under 38 U.S.C.A. § 5103A(a)(1) (West 2002) may include provision of medical examinations and opinions outside the context of disability compensation claims).  

In general, and as applicable to the facts in this case, educational assistance or supplemental educational assistance under the MGIB, Chapter 30 of Title 38 U.S.C., will not be provided to a veteran beyond ten years from the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  However, provided that the claimant timely applies for an extension of the ten-year delimiting period, such an extension may be granted, in relevant part, if the evidence shows that the claimant was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct.  38 C.F.R. § 21.7051(a).  To this end, it must be clearly established by medical evidence that a program of education was medically infeasible.  Id.  If such is established, then the delimitating date will be extended in accordance with the provisions of 38 C.F.R. § 21.7051(d) for the length of time that the individual was prevented from initiating or completing the chosen program of education.  

Here, the Veteran was discharged from active service on September 30, 1997, and thus her delimiting date for receiving educational assistance benefits under Chapter 30 was September 31, 2007.  See id.  As the Veteran submitted her request for an extension in November 2007, and thus within one year from the date that the original period of eligibility ended, it was timely filed.  See 38 C.F.R. § 21.1033(c) (2013).  The issue is whether the Veteran's mental health issues, diagnosed as PTSD and depression, prevented her from initiating or completing her chosen program of education, as she contends.  See 38 C.F.R. § 21.7051(a).  In support of her claim, the Veteran submitted letters from a VA clinical nurse specialist dated in June 2007 and December 2007 stating that she had been in psychotherapy, and that her PTSD and depression resulted in an inability to focus on school which started on January 1, 1997, and thus "made it difficult" to use her educational benefits during this time period.  However, the record also shows that the Veteran was employed full time throughout this period.  Thus, the record as it stands is not sufficient to determine whether medical evidence "clearly establishe[s]" that it was medically infeasible for her to initiate or complete a chosen program of education for all or part of the original period of eligibility.  See id.  A VA examination and opinion are therefore warranted to aid in this determination.  

The Veteran's outstanding VA treatment records dating from September 1997 to September 2007 must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all of the Veteran's outstanding VA treatment records from the VA Maryland Health Care System, including the Baltimore VA Medical Center, from September 1997 to September 2007.  If the Veteran received treatment at another VA facility outside this system during the time period in question, those records must also be obtained.  

Preferably, all such records should be uploaded to the Virtual File, if possible. 

2. Then, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be provided to the examiner.  After reviewing the file and examining the Veteran, the examiner must render an opinion as to whether the Veteran's PTSD and depression made it medically infeasible for her to initiate or complete a chosen program of education during the period from September 1997 to September 2007.  If such was medically infeasible for only part of this time frame, the examiner must specify to the extent possible the beginning and ending dates of the periods when the Veteran was medically unable to pursue an educational program.  

3. Finally, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


